[LETTERHEAD]

November      , 2005

Dear      :

You have been selected to participate in the Exide Technologies Annual Long-Term
Performance Program (the “Program”) established pursuant to the 2004 Stock
Incentive Plan (the “Plan”) for the performance period that begins on
December 1, 2005 and will end on March 31, 2008 (the “Performance Period”). You
will, as a part of the Program, receive separate option and restricted stock
awards. This award letter will briefly describe the cash award portion of the
Program to you. Please refer to the enclosed summary for further description of
the Program and the cash award.

Cash awards are based upon attainment of target performance goals which are
measured by two indicators, return on net assets (“ROA”) and earnings before
interest, taxes, depreciation, amortization and restructuring (“Adjusted
EBITDA”) at the end of the Performance Period. If the level of achievement with
respect to each indicator is the same, each indicator will provide 50% of the
total payable cash award. However, if the level of achievement is different for
each indicator, the amount earned with respect to each indicator will equal a
larger or smaller percentage of the total payable cash award.

There are three goal levels: Target Goals, Threshold Goals, and Maximum Goals.
If the Target Goals are met, but not exceeded, for both of the indicators, you
will be entitled to an aggregate target cash award of [insert target cash
amount] for the Performance Period. Likewise, if the Threshold Goals are met,
but not exceeded, for both of the indicators, you will be entitled to an
aggregate threshold cash award of [insert target cash amount], and if the
Maximum Goals are met, but not exceeded, for both of the indicators, you will be
entitled to an aggregate target cash award of [insert target cash amount] for
the Performance Period. If neither Threshold Goal is met, you will not receive
any payment for the Performance Period. If, with respect to either indicator,
performance is between the Threshold Goal and the Target Goal, each 1%
improvement in performance will result in a 4% increase in award amount above
the Threshold level until the Target award amount is reached. If, with respect
to an indicator, performance is between the Target Goal and 125% of the Target
Goal, each 1% improvement in performance will result in a 2% increase in award
amount until 125% of the Target Goal is reached. If, with respect to an
indicator, performance is between 125% of the Target Goal and the Maximum Goal
(130% of the Target Goal), each 1% improvement in performance will result in a
10% increase above 150% of the Target award amount.

If some or all of the goals are met, you will be paid the aggregate earned award
in 2008 after receipt of audited results and approval by the Compensation
Committee (the “Committee”).

The attached Program description sets forth the rules that apply with respect to
the Performance Period.

This letter is governed by the terms of the attached Program description, as
interpreted by the Committee in its full discretion. Any terms not defined in
this letter will have the meaning ascribed to them in the Program description.

Set forth below are the Threshold Goals, Target Goals and Maximum Goals for the
ROA and Adjusted EBITDA indicators for the Performance Period.

ROA and Adjusted EBITDA goals for the Performance Period are:

                         
Indicator
  Threshold Goal   Target Goal   Maximum Goal
 
                       
ROA
    —       —       —  
 
                       
Adjusted EBITDA
    —       —       —  
 
                       

This letter in no way guarantees that you will receive a cash award under the
Plan. You will receive a cash award for the Performance Period only if the
Threshold Goal is achieved with respect to at least one indicator and payment is
otherwise permitted under the terms of the Plan.

If your employment terminates on account of your death or disability and the
Threshold Goals are satisfied, you will receive a prorated portion of your cash
award based upon the fraction of the Performance Period during which you worked.
Any earned amount will be paid at the end of the Performance Period. If you
voluntarily or involuntarily terminate your employment, you forfeit your cash
award.

In the event of a Change in Control, you will receive a prorated portion of your
cash award based upon the fraction of the Performance Period during which you
worked, and you will be paid pursuant to the achieved levels of performance at
the time of the Change in Control.

If there is a conflict between these termination provisions and the termination
provisions of the Plan, the terms of the Plan shall govern.

Please contact      at Extension      if you have any questions about the Plan
or the Program.

Very truly yours,

     
By:

The undersigned hereby accepts the terms of this Award Agreement
and the Plan.

Address:

EXIDE TECHNOLOGIES
2004 STOCK INCENTIVE PLAN

Exhibit A

Designation of Beneficiary

In connection with the PERFORMANCE UNIT AWARD AGREEMENT (the “Award Agreement”)
entered into on      , 200     between Exide Technologies (the “Company”) and
     , an individual residing at      (the “Recipient”), the Recipient hereby
designates the person specified below as the beneficiary of the Recipient’s
interest in Performance Unit Awards (as defined in the 2004 Stock Incentive Plan
of the Company awarded pursuant to the Award Agreement. This designation shall
remain in effect until revoked in writing by the Recipient.

 
 
Name of Beneficiary:
 
Address:
 
Social Security No.:

The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by the Award Agreement from the
date this form is delivered to the Company until such date as this designation
is revoked in writing by the Recipient, including by delivery to the Company of
a written designation of beneficiary executed by the Recipient on a later date.

     
Date:
 

 
   
By:
 

 
   
 
  [Recipient
Name]

Sworn to before me this
     day of      , 200_

     
Notary Public

         
County of
    —  
State of
    —  

